Name: 2002/902/EC: Commission Decision of 13 November 2002 on postponing the decision on the request of the Russian Federation for the special incentive arrangements for the protection of labour rights
 Type: Decision
 Subject Matter: labour law and labour relations;  trade policy;  Europe;  European Union law;  tariff policy
 Date Published: 2002-11-15

 Avis juridique important|32002D09022002/902/EC: Commission Decision of 13 November 2002 on postponing the decision on the request of the Russian Federation for the special incentive arrangements for the protection of labour rights Official Journal L 312 , 15/11/2002 P. 0027 - 0027Commission Decisionof 13 November 2002on postponing the decision on the request of the Russian Federation for the special incentive arrangements for the protection of labour rights(2002/902/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2501/2001 of 10 December 2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004(1), and in particular Article 16(4) thereof,Whereas:(1) The Russian Federation submitted a request for the special incentive arrangements for the protection of labour rights in June 1999.(2) Article 16(4) of Regulation (EC) No 2501/2001 lays down that where the requesting country needs an additional period of time before it fulfils the conditions laid down in Article 14(2), it may ask the Commission to postpone the decision referred to in Article 18(1) on whether to grant the above arrangements. Article 16(5) lays down that the examination of a request shall be completed within a year of the date of publication of the notice referred to in paragraph 1. The Commission may extend this period, after informing the Committee.(3) The Russian Federation has made a request for the postponement of that decision.(4) The period for examination of the request shall be extended.(5) The measures provided for in this Decision are in accordance with the opinion of the Generalised Preferences Committee,HAS DECIDED AS FOLLOWS:Sole ArticleThe decision referred to in Article 18(1) of Regulation (EC) No 2501/2001 on the request of the Russian Federation for the special incentive arrangements for the protection of labour rights shall be postponed until the time that the results of an additional assessment of this request are available. The examination of the request shall be completed by July 2003.Done at Brussels, 13 November 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 346, 31.12.2001, p. 1.